             Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
MIGUEL CAMILO SANCHEZ,               :
                                     :
                      Plaintiff,     :   Case No. _______________
                   v.                :
                                     :
LINEAGE LOGISTICS HOLDINGS, LLC :
t/a and/or d/b/a “CORVEL”            :
                                     :
                      Defendant.     :
____________________________________:
_

             DEFENDANT LINEAGE LOGISTICS, LLC NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT OF THE EASTERN
DISTRICT OF PENNSYLVANIA:

        Defendant Lineage Logistics, LLC (“Lineage” or “Defendant”) (incorrectly identified by

Plaintiff as Lineage Logistics Holdings, LLC t/a and/or d/b/a “Corvel”)1, pursuant to 28 U.S.C. §§

1332, 1441, and 1446, files this Notice of Removal of the action captioned Miguel Camilo Sanchez

v. Lineage Logistics Holdings, LLC t/a and/or d/b/a “Corvel”, Case ID: 21030413, from the Court

of Common Pleas of the Commonwealth of Pennsylvania, Philadelphia County, to the United

States District Court for the Eastern District of Pennsylvania, based on the following grounds:

I.      REMOVAL JURISDICTION BASED UPON DIVERSITY JURISDICTION IS
        APPROPRIATE

        1.       Plaintiff commenced this action on or about March 4, 2021, by filing a Complaint in

the Court of Common Pleas of the Commonwealth of Pennsylvania, Philadelphia County. The

Complaint is captioned Miguel Camilo Sanchez v. Lineage Logistics Holdings, LLC t/a and/or



1
 Lineage Logistics Holdings, LLC is a holding company that does not have any employees and is, therefore, an
improperly named party in this matter. Lineage Logistics, LLC is Plaintiff’s former employer and therefore the
proper defendant in this matter.
             Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 2 of 24




d/b/a “Corvel”, Case ID: 21030413, and asserts claims against Lineage alleging retaliation under

Pennsylvania’s Workers Compensation Act. A true and correct copy of the Complaint is attached

hereto as Exhibit “A.”

       2.       On March 26, 2021, Counsel for Lineage executed an Acceptance of Service on

Lineage’s behalf. (Exhibit “B”).

       3.       This Court has original jurisdiction under 28 U.S.C. § 1332, and Defendant is entitled

to remove this action pursuant to 28 U.S.C. §§ 1441(a) and (b), because complete diversity of

citizenship exists between Plaintiff and Defendant, and because the amount in controversy exceeds

the sum or value of $75,000 based on the claims made and the damages alleged, exclusive of interest

and costs.

       A.       Complete Diversity of Citizenship Exists.

       4.       According to Plaintiff’s Complaint, Plaintiff is a citizen of the Commonwealth of

Pennsylvania. (See Compl. ¶1, Ex. “A”).

       5.       Defendant, Lineage, is a Limited Liability Company and therefore has the

citizenship of its members. See Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir.

2010) (“the citizenship of an LLC is determined by the citizenship of its members”); Declaration

Albert C. Nicholson in Support of Defendant’s Notice of Removal (“Nicholson Declaration), ¶2,

a true and correct copy of which is attached hereto as Exhibit “C.”

       6.       The sole member of Lineage is Lineage Logistics Holdings, LLC, a Limited

Liability Company which has the citizenship of its members. (Nicholson Declaration, ¶3, Ex.

“B”). See Zambelli Fireworks Mfg. Co., 592 F.3d at 418.

       7.       The members of Lineage Logistics Holdings, LLC are: BG LLH Intermediate,

LLC, LLH MGMT Profits, LLC and BG Maverick, LLC, all Limited Liability Companies which




                                                  2
              Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 3 of 24




has the citizenship of its members. (Nicholson Declaration, ¶4, Ex. “B”). See Zambelli Fireworks

Mfg. Co., 592 F.3d at 418.

         8.      All three members of Lineage Logistics Holdings, LLC are formed in Delaware, all

of whom are domiciled in Delaware and, therefore, citizens of the State of Delaware. (Nicholson

Declaration, ¶4, Ex. “B”).

         9.      Therefore, for the purposes of citizenship, Lineage is a citizen of Delaware.

         10.     Accordingly, there is complete diversity of citizenship among the parties.

         B.      The Amount in Controversy Exceeds $75,000.00.

         11.     The amount in controversy in Plaintiff’s Complaint exceeds the some or value of

$75,000.00.

         12.     Generally, whether the amount in controversy requirement has been satisfied is

determined from the face of the plaintiff’s complaint. See Angus v. Shiley, 989 F.2d 142, 145 (3d Cir.

1993).

         13.     Here, Plaintiff’s Complaint does not seek a precise amount of damages.

         14.     When a complaint does not limit its request to a precise monetary amount, the court

must make an independent appraisal of the claim’s value to determine whether it satisfies the amount

in controversy requirement. See Angus, 989 F.2d at 146; see also Morgan v. Gay, 471 F.3d 469, 474-

75 (3d Cir. 2006) (“[T]his Court must look to see if the plaintiff’s actual monetary demands in the

aggregate exceed the threshold, irrespective of whether the plaintiff states that the demands do not.”).

         15.     In such cases, “the amount in controversy is not measured by the low end of an open-

ended claim, but rather by a reasonable reading of the value of the rights being litigated.” Angus, 989

F.2d at 146. “The court must assess the claims that are made and attempt to translate those claims




                                                   3
           Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 4 of 24




into monetary sums.” Bailey v. LB Hunt Transport., Inc., No. 06-cv-240, 2007 U.S. Dist. LEXIS

16941, *12 (E.D.Pa. Mar. 8, 2007) (citation omitted).

        16.      Here, the amount in controversy under 28 U.S.C. § 1332(a) is satisfied to the extent

Plaintiff seeks damages including loss of wages, loss of employment, damage to reputation, emotional

distress, loss of benefits, compensatory damages, and liquidated damages. (Compl. ¶ 54, ad damnum

clause, Ex. “A”). On the basis of the allegations in the Complaint and upon information and belief,

the amount in controversy exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. §

1332(a).

        17.      Based on the foregoing, this Court has diversity jurisdiction over this action

because, on the date that the Complaint was filed, and as of the date this Notice is filed, there exists

complete diversity of citizenship between Plaintiff and Defendant and the matter in controversy

exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332.

        18.      Because there is diversity of citizenship between the parties and the amount in

controversy exceeds the sum of $75,000 exclusive of interest and costs, the District Court has original

jurisdiction of this action pursuant to 28 U.S.C. § 1332(a). As such, it is removable pursuant to 28

U.S.C. § 1441(a).

II.     THE NOTICE OF REMOVAL IS TIMELY AND VENUE IS APPROPRIATE

        19.      Removal is timely under 28 U.S.C. § 1446(b) because Lineage is removing the case

within 30 days after the receipt by Lineage, through acceptance of service by counsel, of a copy of

the Complaint.

        20.      Venue is proper in the Eastern District of Pennsylvania because the case is being

removed from the Court of Common Pleas of the Commonwealth of Pennsylvania, Philadelphia

County. See 28 U.S.C. § 1446(a).




                                                   4
          Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 5 of 24




        21.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon Defendants in the state court action are annexed hereto as Exhibits A & B.

        22.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be promptly

filed with the Court of Common Pleas of the Commonwealth of Pennsylvania, Philadelphia County

and a copy of same served upon Plaintiff’s counsel. A true and correct copy of the proposed Notice

is attached hereto as Exhibit “D.”

        23.     By filing this Notice of Removal, Defendant does not waive its right to object to and

specifically reserves the right to assert any defenses and/or objections to which it may be entitled.

        24.     Defendant hereby reserves the right to amend or supplement this Notice of Removal.

        WHEREFORE, Defendant Reliant hereby removes this action from the Court of Common

Pleas, Philadelphia County, Pennsylvania to the United States District Court for the Eastern

District of Pennsylvania.

                                                Respectfully submitted,

                                                OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.

Dated: April 15, 2021                       By: /s/ Katheryn Eisenmann
                                               Katheryn Eisenmann (PA I.D. 312083)
                                               Immon Shafiei (PA I.D. 325324)
                                               1735 Market Street, Suite 3000
                                               Philadelphia, PA 19103-7501
                                               (215) 995-2800
                                               (215) 995-2801 (fax)
                                               Counsel for Lineage Logistics, LLC (incorrectly
                                               identified as Lineage Logistics Holdings, LLC t/a
                                               and/or d/b/a “Corvel”)




                                                   5
         Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 6 of 24




                               CERTIFICATE OF SERVICE

       I, Katheryn Eisenmann, hereby certify that on the 15th day of April, 2021, Defendant

Lineage’s Notice of Removal was served via First Class, U.S. Mail on the following:

                                 Thomas More Holland, Esq.
                                   Kelly A. Trewella, Esq.
                                1522 Locust Street, Grace Hall
                                   Philadelphia, PA 19102
                                     TMH@tmhlaw.com
                                   ktrewella@tmhlaw.com



                                                   /s/ Katheryn Eisenmann
                                                   Katheryn Eisenmann




                                                                                      46758330.1
Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 7 of 24




       EXHIBITA
                           Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 8 of 24
USTEDESTAORDENADOCOMPARECER EN Arbitration Hearing 1880 JFKBlvd. 5thfl. at09:15 AM-12/21/2021________________
You must still comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.
This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more partjgsj&jiot present
at the hearing, the matter may be heard at the same time and date before a judge of the court without the                  or parties.
There is no right to a trial denovo on                                                          pENNSYL¥AMA ^ jMsLd by the
                                                                               1 Tfc T   J fl    Tfc ■ ■ ■ ■   i nfw-nrn-rmim k/n, &   vilyp   P tS   i^l   g
                                                           K.                                    a                        rrr
                                                                                                                         04 I                         am

                                                                                                                                 m
      MIGUEL CAMILO SANCHEZ                                                              March Term, 2021
      808 N. 7th St.
      Allentown, PA 18102
                                                                                         No:
                      v.

      LINEAGE LOGISTICS HOLDINGS, EEC
      t/a and/or d/b/a “CORVEE”
      3101 South 3rd St.
      Philadelphia, PA 19148




                                                                JVOTICE TO DEFEND



                                  NOTICE                                                                                 AVISO

      You have been sued in court. If you wish to defend against the                      Le han demandado a usted en la corte. Si usted quiere
      claims set forth in the following pages, you must take action within                defenderse de estas demandas expuestas en las paginas
      twenty (20) days after this complaint and notice are served, by                     siguientes, usted tiene veinte (20) dias de plazo al partir de
      entering a written appearance personally or by attorney and filing                  la fecha de la demanda y la notificacion. Race falta
      in writing with the court your defenses or objections to the claims                 ascentar una comparencia escrita o en persona o con un
      set forth against you. You are warned that if you fail to do so the                 abogado y entregar a la corte en forma escrita sus
      case may proceed without you and a judgment may be entered                          defensas o sus objeciones a las demandas en contra de su
      against you by the court without further notice for any money                       persona. Sea avisado que si usted no se defiende, la corte
      claimed in the complaint of for any other claim or relief requested                 tomara medidas y puede continuar la demanda en contra
      by the plaintiff. You may lose money or property or other rights                    suya sin previo aviso o notificacion. Ademas, la corte
      important to you.                                                                   puede decider a favor del demandante y requiere que
                                                                                          usted cumpla con todas las provisiones de esta demanda.
                                                                                          Usted puede perder dinero o sus propiedades u otros
                                                                                          derechos importantes para usted.

      You should take this paper to your lawyer at once. Ifyou do not have                Lleve esta demanda a un abogado immediatamente. Si no
      a lawyer or cannot afford one, go to or telephone the office set forth              tiene abogado o si no tiene el dinero suficiente de pagar tal
      below to find out where you can get legal help.                                     servicio, Vaya en persona o llame por telefono a la oficina
                                                                                          cuya direccion se encuentra escrita abajo para averiguar
                                                                                          donde se puede conseguir asistencia legal.

                                                                                                           Asociacion De Licenciados
                       Philadelphia Bar Association                                                                De Filadelfia
                             Lawyer Referral                                                                Servicio De Referencia E
                          and Information Service                                                              Informacion Legal
                            One Reading Center                                                                One Reading Center
                     Philadelphia, Pennsylvania 19107                                                    Filadelfia, Pennsylvania 19107
                               (215) 238-6333                                                                     (215) 238-6333
                             TTY (215) 451-6197                                                               TTY (215) 451-6197

        10-284
        Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 9 of 24




NCY!QHHKEGU!QH!VJQOCU!OQTG!JQNNCPF!           Ctdkvtcvkqp!Ocvvgt.Cuuguuogpv!
D{<!!Mgnn{!C/!Vtgygnnc-!Guswktg!!             qh!Fcocigu!Jgctkpi!Tgswktgf!
Cvv{!KF<!316925!
2633!Nqewuv!Uv/-!Itceg!Jcnn!
Rjkncfgnrjkc-!RC!2;213!
R<!326.6;3.9191!
H<!326.6;3.9191!
E<!595.349.8959!
mvtgygnncBvojncy/eqo!!
!
OKIWGN!ECOKNQ!UCPEJG\!            <! EQWTV!QH!EQOOQP!RNGCU!
919!P/!8vj!Uv/!                   <! RJKNCFGNRJKC!EQWPV[!
Cnngpvqyp-!RC!29213!              <! !
!                                 <! Octej!Vgto-!3132!
!!!!!!!!!!!!!!!!!!!!!!!!x/!!      <! !
!                                 <! Pq/<!
NKPGCIG!NQIKUVKEU!JQNFKPIU-!      <!
NNE!v0c!cpf0qt!f0d0c!EQTXGN!    <!
                     tf
4212!Uqwvj!4 !Uv/!                <!
Rjkncfgnrjkc-!RC!2;259!           <!
                                  !

                                         EQORNCKPV!

  2/ Rnckpvkhh-!OKIWGN!ECOKNQ!UCPEJG\!)jgtgkpchvgt!Rnckpvkhh*-!ku!cp!cfwnv!kpfkxkfwcn!

     cpf!ekvk|gp!qh!vjg!Eqooqpygcnvj!qh!Rgppu{nxcpkc!yjq!tgukfgu!cv!vjg!cdqxg!ecrvkqpgf!

     cfftguu/!

  3/ Fghgpfcpv-!NKPGCIG!NQIKUVKEU!JQNFKPFIU-!NNE!v0c!cpf0qt!f0d0c!EQTXGN!

     )jgtgkpchvgt!NKPGCIG*!ku!c!dwukpguu!gpvkv{!qticpk|gf!cpf!gzkuvkpi!d{!xktvwg!qh!vjg!

     ncyu!qh!vjg!Uvcvg!qh!Okejkicp!ykvj!c!eqtrqtcvg!jgcfswctvgtu!nqecvgf!cv<!!57611!Jwodqnfv!

     Ft/-!Pqxk-!Okejkicp!59488/!

  4/ Fghgpfcpv!NKPGCIG!jcu!hkxg!)6*!hceknkvkgu!kp!Rgppu{nxcpkc/!!!

  5/ Qpg!)2*!qh!vjg!hkxg!)6*!hceknkvkgu!ku!nqecvgf!kp!Rjkncfgnrjkc!cv!4212!Uqwvj!4tf!Uv/-!

     Rjkncfgnrjkc-!Rgppu{nxcpkc!2;259/!
                          Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 10 of 24




r   <-
          :ir.J d Fsolitv I Lin^E' LogislicE


           ->   C7
                                               X


                         A http?/%ww.lir»ag0togisticicorWf«;iJiti«?countrv=llSflctit^=PA

    ■!! ftpps    D1 AWf       0 K^o? Tcp Rehab*...            M Assigneo CUinw Plfl-   ^ A^bfriey 5e^tc« U     ^ 0DA HJD pay    {§) ^ap cwi <mplo>m«i_   Catrwfiftf Mtwp-V-.   0 nfUbjUMICaY    jjf CWTffl* BiflU-^Oed...   Q Clnmni




                                          United Startcs

                                                                                                                                                                     FILTERS            SHOW MAP                    CLEAR
                                          Ftnnsykiii-iin                                                        Search by facility name       P




                                                      *€■                               DEDICATED       DR                       PDSL IC                    POST LDCATLUH                              PUBLIC
                                                                                            LE**ee                             wa«(Mo^sr                                                           WARCtlOUSE
                                                                                          WAREHOUSE                                                           Philadelphia
                                                                                                                               Cranberry                                                             Scranton
                                                     Allentown                            Bethlehem                            Township                     jot South yd Street
                                                                                                                                                            PHilacWphiaL PA *9148              239 Maple Street Scranton
                                                   7iJ2 Ruppsville Road                  4000 Miller Orck                 263 West Kensingw Dr                  (2153 271'5600                         PA 18505
                                                   Allentavin,. PA 1910#                BethleheTT\ PA 18012              Crar»berry Towwh^o, PA                                                     570-207-5119
                                                      (ito)     B£5S                                                               16066




                                                       VIEW e                               VIEW >                              VIE W *                          VIE W *                             VI EW *■




         This webaEie uses cookies to enhance user experience and to analyze performance and traffic on our website, rtte also
         share information about your use of our site with our social medra, advertising and analytics partners, □itk.bectlo                                          DO MOT SELL MV PERSONAL
                                                                                                                                                                           INFORMATION
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                     ACCEPT ALL Cl
         access our cookie policy.




            5. Defendant LINEAGE regularly transacts and conducts business in the City and County of

                     Philadelphia.

            6. Defendant LINEAGE also has a business address of 7132 Ruppsville Rd., Allentown,

                     Pennsylvania 18106.

            7. At all times relevant hereto, Defendant LINEAGE acted and/or failed to act by and

                     through its agents, servants, workmen and/or employees who at all times relevant hereto

                     were acting and/or failing to act in the course and scope of his/her employment.

            8. Defendant LINEAGE is vicariously liable for the acts and omissions of its agents,

                      servants, workmen, and employees, including but not limited Jeremy Saldon, under the

                     doctrine of Respondeat Superior.

            9. At all times relevant hereto, Plaintiff was an employee of Defendant LINEAGE.

            10. Plaintiffs position was that of “machine operator” at the Allentown location.

            11. Plaintiff earned $18.50 per hour.
     Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 11 of 24




23/ Qp!qt!cdqwv!Lwpg!2-!3131-!Rnckpvkhh!ycu!kplwtgf!cv!yqtm!yjkng!kp!vjg!eqwtug!cpf!ueqrg!qh!

   jku!gornq{ogpv/!

24/ Urgekhkecnn{-!Rnckpvkhh!ycu!oqxkpi!c!rcngvvg!cv!yqtm!yjgp!jku!nghv!kpfgz!hkpigt!cpf!pckn!

   dgf!ygtg!kplwtgf!qp!c!rtqvtwfkpi!pckn/!

25/ Cu!c!tguwnv-!Rnckpvkhh!ugtkqwu!kplwtkgu!kpenwfkpi!dwv!pqv!nkokvgf!vq!rwpevwtg!yqwpf!vq!vjg!

   nghv!kpfgz!hkpigt!ykvj!rtqdcdng!grkfgtocn!e{uv=!hngzqt!vgpqu{pqxkvku!nghv!kpfgz!hkpigt!ykvj!

   eqpvtcevwtg-!fkikvcn!pgtxg!pgwtkvku/!

26/ Rnckpvkhh!tgrqtvgf!vjg!kplwt{!vq!jku!gornq{gt!d{!pqvkh{kpi!jku!uwrgtxkuqt!Lgtgo{!Ucnfqp!qp!

   vjg!ucog!fcvg!qh!kplwt{Lwpg!2-!3131/!

27/ Hqnnqykpi!vjg!kplwt{!Rnckpvkhh!ygpv!vq!Ngjkij!Xcnng{!Jqurkvcn.Egfct!Etguv/!

28/ Qp!Lwpg!6-!3131-!Rnckpvkhh!ycu!uggp!cv!Jgcnvj!Yqtmu!d{!Tkejctf!H/!Iq{-!O/F/-!cp!

   gornq{gt!fgukipcvgf!rcpgn!rj{ukekcp/!

       c/ Ft/!Iq{!fkcipqugf!vjg!Rnckpvkhh!ykvj!c!rwpevwtg!yqwnf!vq!jku!nghv!kpfgz!hkpigt!cpf!

           tgngcugf!Rnckpvkhh!vq!tgvwtp!vq!yqtm!ykvj!oqfkhkgf!cevkxkvkgu/!

29/ Ft/!Iq{!pgzv!ucy!Rnckpvkhh!qp!Lwpg!23-!3131!cv!yjkej!rqkpv!jg!tgngcugf!jko!vq!tgvwtp!vq!

   yqtm!hwnn!fwv{/!

2;/ Qp!Lwpg!37-!3131-!Ft/!Iq{!ucy!Rnckpvkhh!yjq!ycu!uvknn!eqornckpkpi!qh!eqpvkpwgf!rckp!cpf!

   uygnnkpi!kp!jku!nghv!kpfgz!hkpigt/!!!

31/ Rnckpvkhh!tgrqtvgf!kpetgcugf!rckp!yjgp!vt{kpi!vq!dgpf!jku!hkpigt!cpf!vjg!kpcdknkv{!vq!hwnn{!

   dgpf!jku!hkpigt/!

32/ Ft/!Iq{u!ogfkecn!pqvgu!htqo!vjg!Lwpg!37-!3131!xkukv!uvcvgf!vjcv!Rnckpvkhh!eqwnf!tgockp!cv!

   yqtm!kp!c!hwnn!fwv{!ecrcekv{/!!

33/ Ft/!Iq{!uvcvgf!jg!yqwnf!tghgt!vjg!Rnckpvkhh!vq!c!jcpf!uwtigqp/!
     Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 12 of 24




23. On July 8, 2020, Plaintiff was seen at Coordinated Health.

24. At the July 8, 2020 visit, Plaintiff was examined, and it was noted that Plaintiff would be

   referred for an MRI.

25. The records note: “suspected epidural inclusion cyst.”

26. Nevertheless, Plaintiff was released to return to work full duty.

27. On July 25, 2020, Defendant LINEAGE issued a Notice of Temporary Compensation

   Payable—medical only.

28. The injury was listed on the NTCP as follows:

                                          Part of body iniured
                    Flnger(s)


                                            Natu-e of iniurv
                    Puncture [A hole made by tte pterong of a panted mstnjment |


                                Accident/miurv description narratwe
                   LEFT PCKJITER FINGER LACERATION SUSTAINED VWHEN THE TEAM
                   MEMBER WAS CLEANING AT THE ENOOF OAV AND IN THE
                   PROCESS HE PICKED UP A BROKEN PALLET AND A NAIL.


29. On August 13, 2020, Plaintiff underwent an MRI at Coordinated Health.

30. On August 14, 2020, Plaintiff was terminated by his supervisor, Jeremy Saldon, for “not

   meeting production requirements” and “not working at 100%”.

31. Plaintiff requested he be supplied with a copy of any write-ups or disciplinary actions.

32. Jeremy Saldon informed the Plaintiff that he would need to get a copy of any write-ups or

   disciplinary actions from Human Resources (“HR”).

33. On or about August 15 or August 16, 2020, Plaintiff spoke with “Joanne” in the HR

   Department of Defendant LINEAGE.

34. Joanne informed Plaintiff he had no write-ups or disciplinary actions.
         Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 13 of 24




                                               EQWPV!K!
                                    YTQPIHWN!FKUEJCTIG!
                         Rwtuwcpv!vq!Ujkem!x/!Ujktg{-!827!C/3f!2342!)Rc/!2;;9*!
!
    46/ Rnckpvkhh!kpeqtrqtcvgu!vjg!hqtgiqkpi!rctcitcrju!cu!kh!ugv!hqtvj!jgtgkp!cv!ngpivj/!

    47/ Cv!cnn!vkogu!ocvgtkcn!jgtgvq-!Rnckpvkhh!ycu!cp!cv!yknn!gornq{gg!qh!Fghgpfcpv!NKPGCIG!

    48/ Qp!Lwpg!2-!3131-!Rnckpvkhh!uwhhgtgf!kplwtkgu!cv!yqtm!yjkng!kp!vjg!eqwtug!cpf!ueqrg!qh!jku!

       gornq{ogpv!ykvj!Fghgpfcpv!NKPGCIG/!

    49/ Rnckpvkhh!pqvkhkgf!vjg!gornq{gt!qh!jku!kplwt{!cpf!dgicp!vq!vtgcv!ykvj!gornq{gt!fgukipcvgf!

       rcpgn!rj{ukekcpu/!)Yqtmgtu!Eqorgpucvkqp!Cev-!Twngu!cpf!Tgiwncvkqpu-!©236/862!gv!ugs/*/!

    4;/ Rnckpvkhh!ycu!tgngcugf!vq!tgvwtp!vq!yqm!oqfkhkgf!fwv{!qp!Lwpg!6-!3131!cpf!hwnn!fwv{!qp!

       Lwpg!23-!3131/!

    51/ Rnckpvkhh!fkf!tgvwtp!vq!yqtm/!

    52/ Rnckpvkhh!gzrgtkgpegf!pwodpguu-!rckp-!cpf!nkokvgf!tcpig!qh!oqvkqp!cpf!tgrqtvgf!vjg!ucog!

       vq!jku!rcpgn!rj{ukekcpu/!

    53/ Pgxgtvjgnguu-!Rnckpvkhh!tgockpgf!cv!yqtm!kp!c!hwnn.fwv{!ecrcekv{-!ykvjqwv!tguvtkevkqpu/!

    54/ Vjg!Rnckpvkhh!gpicigf!kp!vjg!hqnnqykpi!cevkxkvkgu!yjkej!ctg!rtqvgevgf!cevkxkvkgu!wpfgt!vjg!

       Yqtmgtu!Eqorgpucvkqp!Cev!)YEC*<!

           c/ tgrqtvkpi!jku!kplwt{!vq!jku!gornq{gt=!!

           d/ uggmkpi!vtgcvogpv!ykvj!rcpgn!rj{ukekcpu=!!

           e/ eqpvkpwkpi!vq!uggm!vtgcvogpv!chvgt!jg!ycu!tgngcugf!d{!vjg!rcpgn!rj{ukekcpu!fwg!vq!

               jku!qpiqkpi!rckp-!pwodpguu-!cpf!ncem!qh!TQO!htqo!jku!yqtm!kplwt{=!

           f/ crrn{kpi!hqt-!uggmkpi-!cpf0qt!qdvckpkpi!dgpghkvu!wpfgt!Rgppu{nxcpkcu!Yqtmgtu!

               Eqorgpucvkqp!Cev!)YEC*/!
     Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 14 of 24




55/ Fghgpfcpv!jcf!mpqyngfig!vjcv!Rnckpvkhh!ycu!cuugtvkpi!jku!tkijvu!wpfgt!vjg!YEC!cu!

   fgoqpuvtcvgf!d{!vjg!PVER-!!kuuwgf!qp!Lwn{!36-!3131-!ceegrvkpi!Rnckpvkhhu!ogfkecn!kplwt{/!

56/ Rnckpvkhh!wpfgtygpv!cp!OTK!qp!Cwiwuv!24-!3131/!

57/ Vjg!fc{!chvgt!vjg!OTK!Rnckpvkhh!ycu!vgtokpcvgf/!

58/ Fghgpfcpvu!vgtokpcvkqp!qh!vjg!Rnckpvkhh!ycu!tgvcnkcvqt{!kp!pcvwtg/!

59/ Fghgpfcpvu!tgcuqp!hqt!vgtokpcvkqp-!pqv!oggvkpi!rtqfwevkqp!tgswktgogpvu!cpf!pqv!

   yqtmkpi!cv!211&/!

5;/ Kh!Rnckpvkhh!ycu!pqv!yqtmkpi!cv!211&!kv!ycu!fwg!vq!jku!yqtm!kplwt{!cpf!jku!qpiqkpi!

   eqornckpvu!tgictfkpi!ucog/!

61/ Vjg!vgorqtcn!rtqzkokv{!cpf0qt!vjg!eqpvgorqtcpgqwupguu!dgvyggp!vjg!rtqvgevgf!cevkxkv{!

   qh!cuugtvkpi!jku!tkijvu!wpfgt!vjg!YEC!!cpf!vjg!vgtokpcvkqp!qh!vjg!Rnckpvkhh!uwrrqtv!cp!

   kphgtgpeg!qh!tgvcnkcvkqp/!

62/ Vjg!vgorqtcn!rtqzkokv{!cpf0qt!vjg!eqpvgorqtcpgqwupguu!dgvyggp!vjg!rtqvgevgf!cevkxkv{!

   qh!uggmkpi!qpiqkpi!vtgcvogpv!hqt!jku!kplwtkgu!cpf!vjg!vgtokpcvkqp!qh!vjg!Rnckpvkhh!uwrrqtv!

   cp!kphgtgpeg!qh!tgvcnkcvkqp/!

63/ Cu!c!tguwnv!qh!Rnckpvkhhu!cuugtvkqp!qh!jku!tkijvu!wpfgt!vjg!YEC-!Fghgpfcpv!vgtokpcvgf!vjg!

   Rnckpvkhh/!

64/ Vjg!Fghgpfcpvu!cevkqpu!xkqncvg!vjg!rwdnke!rqnke{!qh!vjg!Eqooqpygcnvj!qh!Rgppu{nxcpkc!

   cu!ugv!hqtvj!kp!Ujkem!x/!Ujktg{-!827!C/3f!2342!)Rc/!2;;9*/!

65/ Cu!c!tguwnv!qh!vjg!Fghgpfcpvu!tgvcnkcvqt{!cevkqpu!cickpuv!vjg!Rnckpvkhh-!Rnckpvkhh!uwhhgtgf!

   fcocigu!kp!vjg!hqto!qh!nquu!qh!ycigu-!nquu!qh!gornq{ogpv-!fcocig!vq!tgrwvcvkqp-!

   goqvkqpcn!fkuvtguu-!cpf!nquu!qh!dgpghkvu/!
          Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 15 of 24




YJGTGHQTG-!Rnckpvkhh!fgocpfu!lwfiogpv!kp!jku!hcxqt!cpf!cickpuv!vjg!Fghgpfcpv!cu!ygnn!

eqorgpucvqt{!fcocigu-!nkswkfcvgf!fcocigu-!tgkpuvcvgogpv-!eqwpugn!hggu-!equvu-!cpf!cp{!qvjgt!

tgnkgh!vjcv!vjg!Eqwtv!fggou!hckt-!gswkvcdng-!cpf!lwuv/!

!      !        !       !       !       !       !
!
!      !        !       !       !       !       !
40503132!       !       !       !       !       !         0u0!Vjqocu!Oqtg!Jqnncpf! !      ! !
FCVG!!          !       !       !       !       !         VJQOCU!OQTG!JQNNCPF-!GUSWKTG!
!      !        !       !       !       !       !         Cvvqtpg{!hqt!Rnckpvkhh!
!      !        !       !       !       !       !         Cvvqtpg{!K/F/!Pq/!54628!
!      !        !       !       !       !       !         2633!Nqewuv!Uvtggv-!Itceg!Jcnn!
!      !        !       !       !       !       !         Rjkncfgnrjkc-!RC!2;213!
!      !        !       !       !       !       !         V<!326.6;3.9191!
!      !        !       !       !       !       !         Hcz<!326.6;3.9661! !
!      !        !       !       !       !       !         VOJBvojncy/eqo! !
!
!
40503132!       !       !       !       !       !         0u0!Mgnn{!C/!Vtgygnnc! !     !    !
FCVG!!          !       !       !       !       !         MGNN[!C/!VTGYGNNC-!GUSWKTG!
!      !        !       !       !       !       !         Cvvqtpg{!hqt!Rnckpvkhh!
!      !        !       !       !       !       !         Cvvqtpg{!K/F/!Pq/!316925!
!      !        !       !       !       !       !         2633!Nqewuv!Uvtggv-!Itceg!Jcnn!
!      !        !       !       !       !       !         Rjkncfgnrjkc-!RC!2;213!
!      !        !       !       !       !       !         V<!595.349.8959=!Hcz<!326.6;3.9661!   !
!      !        !       !       !       !       !         mvtgygnncBvojncy/eqo!        !
!
!                               !
          Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 16 of 24




                                          XGTKHKECVKQP!
                                                  !
        K-!MGNN[!C/!VTGYGNNC-!GSWKTG-!jgtgd{!xgtkh{!vjcv!K!co!eqwpugn!hqt!vjg!Rnckpvkhh!kp!

vjg!hqtgiqkpi!cevkqp!cpf!vjcv!vjg!hcevu!ugv!hqtvj!kp!vjg!hqtgiqkpi!Eqornckpv!ctg!vtwg!cpf!eqttgev!

vq!vjg!dguv!qh!o{!mpqyngfig-!kphqtocvkqp-!cpf!dgnkgh/!!K!wpfgtuvcpf!vjcv!vjg!uvcvgogpvu!ocfg!

vjgtgkp!ctg!uwdlgev!vq!vjg!rgpcnvkgu!qh!29!Rc/!E/U/C/!©!5;15!tgncvkpi!vq!wpuyqtp!hcnukhkecvkqp!vq!

cwvjqtkvkgu/!

!
!
40503132!       !      !       !      !       !       0u0!Mgnn{!!C/!Vtgygnnc! !     !      !         !
FCVG!!          !      !       !      !       !       MGNN[!C/!VTGYGNNC-!GUSWKTG!
                                                      Cvvqtpg{!hqt!Rnckpvkhh-!Okiwgn!Ecoknnq!



!
Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 17 of 24




       EXHIBIT B
         Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 18 of 24




 LAW OFFICES OF THOMAS MORE HOLLAND
 By: Kelly A. Trewella, Esquire
 Atty ID: 205814
 1522 Locust St., Grace Hall
 Philadelphia, PA 19102
 P: 215-592-8080
 F: 215-592-8080
 C: 484-238-7848
 ktrewella@tmhlaw.com

 MIGUEL CAMILO SANCHEZ                         :   COURT OF COMMON PLEAS
                                               :   PHILADELPHIA COUNTY
                                               :
                 v.                            :   March Term, 2021
                                               :   No.: 0413
                                               :
 LINEAGE LOGISTICS HOLDINGS, LLC               :   Case ID: 21030413
 t/a and/or d/b/a “CORVEL”                     :



                               ACCEPTANCE OF SERVICE

       I, Katheryn Eisenmann, Esquire, accept service of the Plaintiff’s Complaint on behalf of

Defendant Lineage Logistics Holdings, LLC t/a and/or d/b/a “Corvel” and certify that I am

authorized to do so.




March 26, 2021
DATE                                        KATHERYN EISENMANN, ESQUIRE
                                            Ogletree, Deakins, Nash, Smoak & Stewart, PC
                                            1735 Market St., Suite 3000
                                            Philadelphia, PA 19103
                                            P: 215-995-2829
                                            F: 215-995-2801
                                            Kate.eisenmann@ogletree.com
           Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 19 of 24




                                        VERIFICATION


        I, KELLY A. TREWELLA, EQUIRE, hereby verify that I am counsel for the Plaintiff in

the foregoing action and that the facts set forth in the foregoing Complaint are true and correct

to the best of my knowledge, information, and belief. I understand that the statements made

therein are subject to the penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsification to

authorities.




3/3/2021                                              /s/ Kelly A. Trewella
DATE                                                  KELLY A. TREWELLA, ESQUIRE
                                                      Attorney for Plaintiff, Miguel Camillo
Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 20 of 24




       EXHIBIT C
Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 21 of 24
         Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 22 of 24




OGLETREE, DEAKINS, NASH,                        Attorneys for Defendant Lineage Logistics,
SMOAK & STEWART, P.C.                           LLC
Katheryn Eisenmann, Esq. (PA I.D. No. 312083)
Immon Shafiei, Esq. (PA I.D. No. 325324)
1735 Market Street, Suite 3000
Philadelphia, PA 19103-7501
(215) 995-2800
(215) 995-2801 (fax)
Kate.Eisenmann@ogletreedeakins.com
Immon.Shafiei@ogletreedeakins.com
____________________________________
                                         : COURT OF COMMON PLEAS
MIGUEL CAMILO SANCHEZ,                   : PHILADELPHIA COUNTY
                                         :
                      Plaintiff,         :
                   v.                    : Case No. 210300413
                                         :
LINEAGE LOGISTICS HOLDINGS, LLC :
t/a and/or d/b/a “CORVEL”                :
                                         :
                      Defendant.         :
____________________________________:

TO THE PROTONOTARY:

       PLEASE TAKE NOTICE that, on April 15, 2021, and pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, Defendant Lineage Logistics, LLC (incorrectly identified by Plaintiff as Lineage

Logistics Holdings, LLC t/a and/or d/b/a “Corvel”) caused to be filed with the Clerk of the United

States District Court for the Eastern District of Pennsylvania Defendant’s Notice of Removal of

this Action to the United States District Court for the Eastern District of Pennsylvania. A true and

correct copy of Defendant’s Notice of Removal is attached to this Notice of Filing as Exhibit 1.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1446(d), the filing of that Notice

of Removal, together with the filing of the attached Notice of Removal with this Court, effects the

removal of this action, and this Court may proceed no further unless and until the case is remanded

by the federal court.
        Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 23 of 24




Date: April 15, 2021
                                          Respectfully Submitted,

                                          /s/ Katheryn Eisenmann
                                          Katheryn Eisenmann (PA I.D. 312083)
                                          Immon Shafiei (PA I.D. 325324)
                                          1735 Market Street, Suite 3000
                                          Philadelphia, PA 19103-7501
                                          (215) 995-2800
                                          (215) 995-2801 (fax)
                                          Counsel for Lineage Logistics, LLC
                                          (incorrectly identified as Lineage Logistics
                                          Holdings, LLC t/a and/or d/b/a “Corvel”)




                                      2
         Case 5:21-cv-01778-JLS Document 1 Filed 04/15/21 Page 24 of 24




                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 15th day of April, 2021, a true and correct copy of the

foregoing Notice of Defendant’s Notice of Removal was electronically filed with the Clerk of

Court and is available for viewing and downloading from the ECF system. Counsel for all parties

have consented to service through the ECF System.


                                                    /s/ Katheryn Eisenmann
                                                    Katheryn Eisenmann
                                                    Attorney for Defendant

                                                                                      46694300.1
